DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 06/28/2022 have been fully considered but they are not persuasive.
On Page 6 of Remarks, applicant argues that “The present claims are directed to device that has the practical application for driving assistance in a public transport vehicle, and thus there is a specific purpose and result of the present claims as opposed to just an abstract process with no practical application”. The examiner respectfully disagrees with the applicant. In response to applicant’s argument, the claimed device comprising a driving assistance device configured to implement a method. The method only comprises identifying mission profiles whose curves are closest to the desired time remaining at the instantaneous position of the vehicle and determining new driving parameters to follow a new mission profile. There is no integration of using the identified mission profiles and new driving parameters to control the vehicle in the claims. Thus identifying mission profile and determining new driving parameter without actually applying them to control the vehicle are not an integration of the subject matter into a practical application.
Applicant further argues that “the presently claimed device indeed provides an improvement in the technical filed of public transport devices and makes it possible for the first time to define more precise and energy-efficient mission profiles and to better adapt the vehicle driving accordingly, all without the need to have mission profile calculation means on board the vehicle”. In response to applicant’s argument, identifying mission profile and determining new driving parameter without actually applying them to control the vehicle is not an improvement in the technical filed of public transport devices.
On Pages 7-9, Applicant argues that Pudney does not teach the limitation of step c). Since step c) is a limitation of a method, and c) is claiming an optional condition, therefore, c) is optional. The most-cited case on this point is Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (2016). Additional information can be found in MPEP §2111.04(II). The PTAB found, “If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.” Schulhauser at 10. As a result, if there is a possibility that the condition is not met, then the Examiner need not find prior art addressing the corresponding element. When the claim recites two possibilities for a condition (i.e., A and not-A), then the Examiner will only have to find one of the possibilities in the prior art.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claim 1 is directed toward a device.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claim 1 is directed toward the abstract idea of identifying new mission profile and determining new driving parameters to follow a new mission profile, which is Mathematical concepts.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claim 1 is implemented on a computer and there are no further limitations or structural elements that go beyond the computer it can clearly be seen that the abstract idea of identifying mission profile and determining new driving parameters to follow a new mission profile, is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  Examiner takes official notice that the use of one or more computers to implement determining new driving parameters to follow a new mission profile, in Applicant’s claims, is mathematical concept.
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
Claims 2-10 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-10 are also rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pudney et al. (WO 2012/119197 A1).
As to claim 1, Pudney discloses a device for assisting in driving a public transport vehicle, comprising, for a given journey between a starting point and a destination (para. 0107), and for an arrival at the destination at a given desired time (para 0107): a preliminary step of determining and recording a plurality of mission profiles (para. 0023, 0051) of the vehicle, each profile being formed by a curve of time remaining to reach the destination as a function of a position of the vehicle on the route according to driving data parameters associated with this profile, at least a first instant during the journey, a step of determining an instantaneous position (para. 0079) of the vehicle at this first instant and a desired time remaining to reach the destination, the desired time remaining being obtained by the difference between the desired time given to arrive at the destination and the first time, a step of identifying, among the mission profiles, the mission profile(s) whose curves are closest (para. 0079) to the desired time remaining at the instantaneous position of the vehicle. Pudney does not explicitly discloses a) in the case where the desired time remaining is less than the lowest time remaining at the instantaneous position among all the profiles, a step of determining new driving parameters to follow a new mission profile, the new mission profile being the profile whose time remaining is the lowest at the instantaneous position among all the determined mission profiles or b) in the case where the desired time remaining is greater than the highest time remaining at the instantaneous position among all the profiles but below a predetermined value, a step of determining new driving parameters to follow a new mission profile, the new mission profile being the profile with the highest time remaining at the instantaneous position among all the determined mission profiles. However, Pudney further discloses computing new profiles when selected journey profiles do not satisfy the driver’s requirements (para. 0081, 0107). Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pudney by computing new profile when the pre-computed profiles do not satisfy the requirement, such as remaining time is lowest or highest when compare to pre-computed profiles, to enable the train to arrive on time using newly computed profile.
As to claim 2, Pudney further discloses the driving parameters comprise at least one parameter chosen from an instantaneous speed, a position of a driving lever and a tractive effort of the vehicle (para. 0046-0048).
As to claim 3, Pudney further discloses wherein the step of determining new driving parameters comprises: a step of determining a target speed (para. 0011) to be reached within a predetermined time frame to follow the new mission profile, a step of determining an instantaneous speed (para. 0038) of the vehicle, and a step of indicating driving instructions to a driver of the public transport vehicle, said driving instructions comprising instructions for modifying the instantaneous speed in order to approach the target speed (para. 01072).
As to claim 4, Pudney further discloses wherein the step of determining new driving parameters comprises: a step of determining a target speed (para. 0011) to be reached within a predetermined time frame to follow the new mission profile, a step of determining an instantaneous speed (para. 0038) of the vehicle, and a step of automatic modification of the instantaneous speed in order to approach the target speed (para. 0077). 
As to claim 5, the limitation further limiting step c) in claim 1, which is optional.
As to claim 6, Pudney further discloses wherein the vehicle comprises a satellite guidance device for determining the instantaneous position of the vehicle and the desired time remaining (para. 0079).
As to claim 7, Pudney further discloses wherein when the vehicle performs at least one trip between a first starting point and a first destination, then a journey between this first destination becoming a second departure point, and a second destination, said vehicle performs two distinct missions (0068-0070).
As to claim 8, Pudney further discloses wherein the starting point and the destination of each mission are stops or passage points on the route (0079, 0107).
As to claim 10, Pudney further discloses a public transport vehicle (Abstract), wherein it comprises a device for assisting the driving according to claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661